Opinión disidente del
Juez Asociado Señor Rigau
con la cual concurren los Jueces Asociados Señores Dávila y Torres Rigual;
San Juan, Puerto Rico, a 13 de agosto de 1973.
Con todo respeto para otros criterios, me veo obligado a disentir. He leído la transcripción de evidencia y estoy conven-cido, como lo estuvo el juez de instancia, de que el apelante condujo o hizo funcionar un vehículo de motor mientras estaba bajo los efectos de bebidas embriagantes.(1) Eso es todo lo que exige el estatuto. En lo pertinente dice el mismo: “Será ilegal que cualquier persona bajo los efectos de bebidas *566embriagantes conduzca o haga funcionar cualquier vehículo de motor.” 9 L.P.R.A. see. 1041 (a).
La opinión , mayoritaria parece darle importancia al dato de que el motor estaba apagado cuando el apelante “se montó por el lado del guía” y Graciano López empujó el vehículo y éste se salió de la carretera y rompió el tubo del agua. Es completamente inmaterial si el motor estaba encendido o apagado. La ley no exige que el motor esté encendido. El apelante condujo el vehículo pues éste se movió, saliéndose de la carretera y rompiendo el tubo del agua. El policía encontró el automóvil al borde de un risco. Si el carro se hubiese des-peñado por el risco la vida del propio apelante hubiese corrido grave riesgo, no importando para ello que el motor estuviese apagado o encendido. También hubiese sido un acto ilegal pero más desafortunado si el automóvil en vez de romper un tubo de agua atropella a un niño, lo cual pudo haber ocurrido ya que un niño es más frágil que un tubo. Lo que hace peligroso el vehículo es el hecho de que esté en movimiento mientras es conducido por una persona que está en estado de embriaguez, y pueda así ocasionar accidentes — como de hecho ocurrió en este caso — y no el hecho de que el motor esté apagado o encendido.
No creo que el tribunal no le diera crédito a toda la declaración del testigo Graciano López. López declaró sobre lo que hemos antes mencionado y como parte de su declaración dijo que cuando el apelante se montó por el lado del guía no estaba ebrio. En relación con ésto el Juez de instancia dijo: “A la corte no le merece crédito alguno la declaración del testigo Graciano López en el sentido de que usted [le hablaba al apelante] se puso a beber, a ingerir bebidas alcohólicas luego del accidente.” (Énfasis nuestro.)
En realidad la situación puede resumirse como sigue: El policía encontró el automóvil al borde de un risco y el tubo de agua roto. Luego de preguntar se informó de que el ape-lante era el que guiaba el automóvil. El apelante al principio *567se lo negó pero luego, declaró el policía, “me dijo que sí, que estaba guiando dicho vehículo.” Cuando el policía habló con el apelante éste estaba ebrio. Declaró que el tubo se había roto hacía dos o tres minutos. El apelante se negó a someterse a los exámenes de sangre u orina.
De todas maneras, se trata de apreciación de prueba. Ante el cuadro de evidencia circunstancial que presenta el récord no creo que estamos justificados para desechar la apreciación de la prueba que hizo el juez de instancia, quién fue el que vio y oyó a los testigos declarar. Que no se diga que los jueces somos tan ingenuos como para creer lo que nadie más creería.
Es bien sabido que conducir un vehículo de motor mientras se está bajo los efectos de bebidas embriagantes es una con-ducta peligrosa y antisocial porque pone en grave riesgo la vida del conductor, la de los que los puedan acompañar en el vehículo y la de otras personas que estén en las calles y en las aceras. Pueblo v. Vázquez Bruno, 93 D.P.R. 540, 544, (1966); Pueblo v. Díaz Torres, 89 D.P.R. 720, 734 (1963).

 Antes de dictar sentencia el Juez Superior que presidió el juicio, se expresó en los siguientes términos: “El Tribunal está satisfecho de que usted' estaba guiando en estado de embriaguez.”